479 F.2d 1141
72 Lab.Cas.  P 14,098
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Rudolph R. ZAWADZKI d/b/a Marla Security Service, Respondent.
No. 73-1194.
United States Court of Appeals,Sixth Circuit.
June 5, 1973.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., Bernard Gottfried, Acting Director, Region 7, N.L.R.B., Detroit, Mich., for petitioner.
Rudolph R. Zawadzki, pro se.
ORDER
Before CELEBREZZE, PECK and LIVELY, Circuit Judges.
PER CURIAM.


1
This cause came on to be considered on Petitioner's application for the summary entry of judgment enforcing its Order of January 14, 1972 against Respondent, adopting with modification the findings, conclusions, and recommendations of the Trial Examiner's decision and ordering appropriate relief thereunder.  Respondent has filed no response to this application.


2
Upon review of the record filed with this Court by Petitioner it appears that Respondent failed to file timely objections to the Trial Examiner's decision, as required under Section 10(c) of the Act and under Sections 102.46 and 102.48 of the Rules and Regulations of the National Labor Relations Board, Series 8. Respondent has failed to show this Court any extraordinary circumstances which might excuse this failure, and it is therefore precluded under Section 10 (c) of the Act from raising any objections to Petitioner's Order before this Court.


3
It is therefore ordered that said application for summary entry of judgment enforcing Petitioner's Order be and the same is hereby granted and that said Order be and the same is hereby enforced.